DISMISS and Opinion Filed December 18, 2018




                                         S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-18-00847-CV

                                KOLTER BOLTON, Appellant
                                         V.
                                 THE GATEWAY, Appellee

                       On Appeal from the County Court at Law No. 5
                                   Collin County, Texas
                           Trial Court Cause No. 005-01678-2018

                             MEMORANDUM OPINION
                 Before Chief Justice Wright, Justice Evans, and Justice Brown
                               Opinion by Chief Justice Wright
       The filing fee, docketing statement, and clerk’s record in this case are past due. By postcard

dated July 25, 2018, we notified appellant the $205 filing fee was due. We directed appellant to

remit the filing fee within ten days and expressly cautioned appellant that failure to do so would

result in dismissal of the appeal. Also by postcard dated July 25, 2018, we informed appellant the

docketing statement in this case was due. We cautioned appellant that failure to file the docketing

statement within ten days might result in the dismissal of this appeal without further notice. By

letter dated September 27, 2018, we informed appellant the clerk’s record had not been filed

because appellant had not paid for the clerk’s record. We directed appellant to provide, within ten

days, written verification of payment or arrangements to pay for the clerk’s record or written

verification appellant had been found entitled to proceed without payment of costs. We cautioned
appellant that failure to do so would result in the dismissal of this appeal without further notice.

To date, appellant has not paid the filing fee, provided the required documentation, or otherwise

corresponded with the Court regarding the status of this appeal.

       Accordingly, we dismiss this appeal. See TEX. R. APP. P. 37.3(b); 42.3(b), (c).




                                                  /Carolyn Wright/
                                                  CAROLYN WRIGHT
                                                  CHIEF JUSTICE


180847F.P05




                                                –2–
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                      JUDGMENT

 KOLTER BOLTON, Appellant                         On Appeal from the County Court at Law
                                                  No. 5, Collin County, Texas
 No. 05-18-00847-CV       V.                      Trial Court Cause No. 005-01678-2018.
                                                  Opinion delivered by Chief Justice Wright.
 THE GATEWAY, Appellee                            Justices Evans and Brown participating.

      In accordance with this Court’s opinion of this date, this appeal is DISMISSED.

       It is ORDERED that appellee THE GATEWAY recover its costs of this appeal from
appellant KOLTER BOLTON.


Judgment entered December 18, 2018.




                                            –3–